Citation Nr: 1418547	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  04-28 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a higher initial rating evaluation than the 40 percent rating assigned, beginning on February 16, 1995, for intervertebral disc syndrome, L5-S1, status post laminectomy.  

2.  Entitlement to a higher initial evaluation than the 10 percent assigned, beginning July 21, 2004, for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	David Anaise, attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


REMAND

The Veteran served on active duty from July 1961 to June 1964.  

The appeal comes before the Board of Veterans' Appeals (Board) from an April 2004 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for intervertebral disc syndrome, L5-S1, status post laminectomy, effective from February 16, 1995, and assigned a 40 percent disability evaluation from that date at the direction of a March 2004 United States Court of Appeals for Veterans Claims (Court) Order vacating a September 2002 Board decision and approving a Joint Motion for Remand.

In June 2007, the Veteran testified before the Board at a hearing at the RO.  Since that hearing, the Veterans Law Judge (VLJ) who presided over the Veteran's claim has left the Board.  In August 2013, the Veteran requested a new hearing before a VLJ of the Board via videoconference at the RO.  

Video hearings before the Board are scheduled by the RO. Thus, a remand is necessary to schedule the appellant for a video conference hearing before a VLJ to ensure due process prior to further appellate review of the claim. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.703, 20.704 (2013). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a video conference hearing at the RO before a Veterans Law Judge sitting at the Board's offices in Washington D.C.  The Veteran and 

his representative should be notified of the date and time of the hearing, and a copy of the notice of the scheduling of the hearing should be placed in the Veteran's record. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


